Per Curiam : In this case a motion has been made by the appellee to dismiss the appeal for want of a sufficient appeal bond. The appeal was prayed by the defendants, John Y. Dellor and Samuel H. Dellor, against whom, as owners of the propellor Niagara, a judgment for costs was rendered. The appeal was granted on condition that the defendants file a bond. The defendants, John Y. and Samuel BE. Deller, have not joined in the bond. It is executed only by Spencer as consignee of the propellor with Eobt. Eae as security. The terms of the order granting the appeal require that the defendants praying it, to wit, the Dellors, shall execute the bond. No cross motion having been made for leave to amend the bond, the appeal must be dismissed, but the appellants will have leave to withdraw the record, if they desire, for the purpose of applying for a supersedeas on suing out a writ of error. We express no opinion on other points in the case. The appeal is dismissed simply because it was not perfected in conformity with the terms of the order granting it. This same opinion is to apply to the case of propellor Niagara v. John Smith. Appeal dismissed.